DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 12-15 in the reply filed on 3/11/2022 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022.
Claims 1-5 and 12-15 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “or sequences of light chain variable regions and heavy chain variable regions of a monoclonal antibody human CD19 constructed by our company, Beijing Luzhu Biotechnology Co., Ltd.” Claim 4 contains the trade name or company name.  Where a trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trade name cannot be used properly to identify any particular material or product.  A trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trade name does not identify or describe the goods associated with the trade name.  In the present case, the trade name/company is used to identify/describe the sequences and, accordingly, the identification/description is indefinite.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the phrase “shown as”. It is unclear whether the claim requires the entire sequence or portions shown within the sequences. Applicant is requested to amend the claim to recite “comprising” language. Furthermore, the claim lists several components having both nucleotide and amino acid sequences with a leader peptide or not having a leader peptide, it is unclear which sequences recited in the claim are required limitations. As written the claim reads on requiring all 1-9 sequences. The metes and bounds of the claim are unclear. Additionally, Applicant is requested to amend the claim to refer to the sequences as “SEQ ID NO: X” as recited in the instant specification paragraph [0049].

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14 and 15, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Furthermore, the claims are directed to a product however recite method (preparation and administration) steps. Are the claims product or method claims? Instant Claim 12 and 13 recite pharmaceutical compositions comprising the claimed bispecific antibodies and therefore Applicant is invited to cancel claims 14 and 15 for being redundant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent 9,682,143).
The claims are drawn to a bispecific antibody that binds to human CD19 and CD3, wherein the bispecific antibody is composed of a Fab fragment which binds to human CD19 and a ScFv molecule which binds humans CD3 (Fab-ScFv) with a 8-20 hydrophilic amino acid linker. The instantly claimed structure is as follows, a single-chain antibody that recognizes CD3 is linked to a peptide at its C-terminal end in CH1 region of the Fab fragment through a hydrophilic peptide-linker,  where the Fab fragment specifically recognizes the cell membrane antigen human CD19.
 Chang et al. teach anti-CD3/anti-CD19 bispecific antibodies for inducing an immune response to cancers or infectious diseases, which is capable of targeting effector T cells, NK, cells, monocytes or neutrophils to induce leukocyte mediated cytotoxicity of cancer cells. Chang et al. teach the structure of the bispecific antibody as anti-CD19 F(ab)/anti-CD3 scFv (also recited in Claims 1, 2, and 17 and Fig. 1 of Chang et al.). Chang et al. disclose the use of a 2-3 fold “GGGGS” linker, both glycine and serine are hydrophilic amino acids. Chang et al. teach anti-CD3 antibodies sequences from “OKT3” and “TR-66” antibodies and anti-CD19 sequences from antibodies “HD37”and “B43”. Chang et al. specifically disclose the first or second antibody fragments are selected from the group consisting of an scFv, a Fab and a dAb. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a bispecific antibody structure as instantly claimed having a Fab fragment which targets CD19 (VH/VL and CH1), a Gly/Ser linker peptide, and a scFv fragment (VH and VL) which targets CD3 based on the teachings of Chang et al. suggesting such orientations using the DOCK-and-LOCK system. 

Conclusion
Claims 1-5 and 12-15 are rejected.
No Claim is allowed.
It is noted SEQ ID NOs: 2, 3, 5, and 6 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643